Citation Nr: 0019396	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-01 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to a disability rating greater than 30 
percent for coronary artery disease (CAD).

3.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently evaluated as 40 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran's case was remanded for additional 
development in June 1998 and is again before the Board for 
appellate review.

The Board notes that the RO wrote a letter to the veteran in 
January 1999 that certified him to be totally disabled for 
calendar year 1998.  There is no information in the claims 
file to identify the purpose of the letter nor is there any 
basis provided for the opinion or whether it related to 
service-connected or nonservice-connected disabilities.  
Therefore, the Board construes the letter as a claim for a 
total disability evaluation based on individual 
unemployability that was raised by the RO on its motion.  The 
issue is not inextricably intertwined with the issues 
currently on appeal, and is referred back to the RO for such 
further additional development as may be necessary.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for a higher rating for his coronary artery disease 
(CAD) is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (Possibility of 
staged disability ratings for an initial claim).

The veteran's case was remanded for a cardiovascular 
examination in June 1998 in order to obtain findings 
consistent with the revised regulations used to evaluate 
cardiovascular disabilities.  The regulations were revised 
effective January 12, 1998.  The veteran was afforded the 
requested examination in September 1998.  However, this 
examination did not report metabolic equivalent (MET) scores 
during rest and exercise.  Without such objective findings, 
the September 1998 examination is inadequate for evaluating 
the disability under the revised criteria of 38 C.F.R. § 
4.104 (1999).

The Board further finds that the veteran's claim for an 
increased rating for his service-connected arthritis of the 
lumbar spine is well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  As such, VA has a duty to 
assist in the development of his claim.  38 U.S.C.A. § 
5107(a) (West 1991).

The Board notes that the veteran's service-connected lumbar 
spine disability was last physically examined in December 
1997.  Moreover, while the examiner did make findings 
regarding pain on extreme motion, the overall findings were 
not consistent with 38 C.F.R. §§ 4.40, 4.45 (1999) to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Further, the Board finds the 
results of that examination too remote to adequately evaluate 
the veteran's current disability level.  A new examination is 
required.

Finally, the veteran's claim for entitlement to service 
connection for diabetes was denied based on a lack of a 
current diagnosis of diabetes.  However, the veteran has 
submitted several written statements, as well as provided 
testimony at his May 2000 videoconference hearing, that he 
has been diagnosed with diabetes and receives treatment for 
the condition from the VA medical center (VAMC) in Lexington, 
Kentucky.  The Board notes that, with one exception, the 
latest VA treatment records associated with the claims file 
are dated in November 1997.  

In light of the fact that there appear to be outstanding VA 
treatment records pertinent to the issues on appeal, the 
veteran's case must be remanded to obtain the records.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The veteran's case is 
remanded in order to comply with procedural due process 
requirements.  The Board makes no finding and intimates no 
opinion as to whether the veteran's claim for entitlement to 
service connection for diabetes is well grounded.  Morton v. 
West, 12 Vet. App. 145 (1999).

The veteran has provided statements from two private 
physicians, C. R. R., M. D., and R. E., M.D.  He also 
testified as to having received continued treatment from 
these doctors.  However, the treatment records from these 
physicians have not yet been obtained.  

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims, 
particularly any records pertaining to 
the diabetes mellitus.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified, which have not been 
previously secured.  

2.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA cardiovascular 
examination to ascertain the current 
severity of his service-connected 
coronary artery disease.  Any and all 
pertinent studies should be accomplished 
and all clinical findings should be 
reported in detail.  With the veteran's 
consent and if medically advisable, 
exercise stress testing should be 
conducted.  The cardiologist must state 
whether the veteran's service-connected 
heart disease prevents: (a) more than 
ordinary manual labor; or, (b) more than 
light manual labor.  The examiner must 
also indicate whether the heart disease 
results in any limitation of activity, 
particularly, whether the veteran is 
precluded from more than sedentary 
employment.

Additionally, in order to facilitate 
adjudication under the newly revised 
rating criteria for coronary artery 
disease, the examiner should indicate 
whether the veteran's coronary artery 
disease is best characterized as 
resulting in:

a) Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent, or

b) More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 METs 
but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent; or

c) Workload of greater than 5 METs but 
not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X- 
ray; or

d) Workload of greater than 7 METs but 
not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.

The claims file should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report. 

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current extent of his 
service-connected lumbar spine 
disability.  Again, the claims file and a 
copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted, including X-
rays, etc., which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of any lumbar spine 
disorder found to be present, to include 
functional loss due to flare-ups, 
fatigability, incoordination, and pain on 
movements.  The examiner should provide a 
complete rationale for all conclusions 
reached.  The report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


